Filed 6/17/14 Schaffron v. Sutter Medical Center, Sacramento CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



MARGUERITE SCHAFFRON,

                   Plaintiff and Appellant,                                                  C071727

         v.                                                                          (Super. Ct. No.
                                                                               34201000079045CUWTGDS)
SUTTER MEDICAL CENTER, SACRAMENTO,

                   Defendant and Respondent.


         This case arises out of Marguerite Schaffron’s termination from her employment
as a registered nurse at Sutter Medical Center, Sacramento (Sutter Medical). Sutter
Medical terminated Schaffron for improper administration and disposal of medicine as
well as her violation of policies regarding documentation of medical treatment. In
response, Schaffron filed an action in superior court to claim the termination constituted a
breach of her employment contract, unlawful retaliation for her attempts to advocate on
behalf of her patient, and defamation of her character. The trial court entered summary
judgment in favor of Sutter Medical.
         Schaffron appeals from the judgment of dismissal and subsequent order denying
her motion for a new trial. Schaffron contends (1) there is a triable issue of material fact


                                                             1
as to whether her refusal to engage in overbilling of a patient was the cause of the
retaliatory termination, (2) the trial court erred by failing to follow Khajavi v. Feather
River Anesthesia Medical Group (2000) 84 Cal.App.4th 32 (Khajavi), which Schaffron
asserts to preclude termination in retaliation for patient advocacy, (3) a credibility contest
between Schaffron and her manager requires trial because “[t]hey disagree on many
issues,” and (4) Sutter Medical presented insufficient evidence to negate her claims of
defamation and breach of contract.
       We conclude Schaffron has forfeited all of her arguments except for her
contention regarding the trial court’s refusal to apply Khajavi, supra, 84 Cal.App.4th 32.
Schaffron’s forfeiture is based on her failure to develop any legal authority in support of
her contentions. In addition to forfeiture, we conclude there is no triable issue of fact for
the claim of retaliatory firing for refusing to engage in overbilling. As to Schaffron’s
argument regarding the applicability of Khajavi, we conclude she cannot establish
prejudice because she does not address a separate ground on which the trial court based
its decision. Accordingly, we affirm.
                                      BACKGROUND
       We set forth only a brief statement of the factual and procedural history of the case
due to Schaffron’s forfeiture of all but one of her arguments.
                              Schaffron’s Operative Complaint
       Schaffron’s second amended complaint is the operative complaint in this case, and
it alleges she was wrongfully terminated by Sutter Medical. The operative complaint
recounts that she gave L.D., a terminally ill patient, a quadruple dose of morphine. The
operative complaint admits Schaffron did not dispose of excess morphine. However, the
operative complaint portrays Schaffron’s actions as consistent with common sense and in
the best interests of the patient.
       The day after Schaffron administered the excess morphine, the patient died. The
operative complaint alleges Schaffron’s manager informed the patient’s family the “night

                                              2
nurse overdosed the patient by giving him excessive amounts of the medication without a
doctor’s order.” Schaffron alleges her manager knew the patient did not die of an
overdose even when she spoke with the family. Sutter Medical then conducted an
investigation that led to her termination that did not comport with Sutter Medical’s
practice of progressive discipline. Someone then forged Schaffron’s signature on two of
the termination of employment forms.
       After being terminated from Sutter Medical, Schaffron sought other employment
but “was forced to self publish the defamatory information” that she had been terminated
from employment.
       In addition to justifying Schaffron’s actions in giving the excess morphine as
being in the patient’s best interest, the operative complaint faults Sutter Medical for a
poorly handled investigation into workplace conduct. Based on her assertions of
wrongful conduct by Sutter Medical, Schaffron’s operative complaint sets forth claims
for wrongful termination in violation of public policy, breach of the implied employment
contract, breach of the covenant of good faith and fair dealing, defamation, and
promissory fraud.
                    Sutter Medical’s Motion for Summary Judgment
       Sutter Medical moved for summary judgment on grounds Schaffron admitted in
her deposition that she never disagreed with or challenged any of Sutter Medical’s
policies. Moreover, Sutter Medical terminated Schaffron due to her failure to comply
with its written procedures –- especially those regarding the administration, wasting, and
documentation of medicines. Sutter Medical denied it ever published the information for
which Schaffron asserted a cause of action for defamation.
       The Trial Court Granted Summary Judgment in Favor of Sutter Medical
       The trial court granted summary judgment in favor of Sutter Medical. In doing so,
the trial court overruled all of Schaffron’s objections to evidence cited by Sutter Medical
as undisputed material facts because none of Schaffron’s objections concerned the

                                              3
admissibility of the evidence. The trial court noted Schaffron’s admission that “her
immediate termination would appear to be justified” if she violated Sutter Medical’s
medication waste policy. Although Schaffron claimed her “intent” was a material fact,
the trial court found she had not established her intent to be relevant to any of her claims.
       As pertinent to this appeal, the trial court dismissed the cause of action for
wrongful discharge “on two separate and independent grounds: (1) [Schaffron] failed to
engage in any protected activity under the identified public policy (Bus. & Prof. Code
§ 510) and thus she cannot establish that she was terminated in retaliation for acting in
furtherance of that public policy, and (2) defendant had a legitimate non-discriminatory
reason for terminating plaintiff.” As to the first ground, the trial court found Schaffron
admitted she never disagreed with or challenged the medication waste policy. And, as to
the second ground, the trial court found Sutter Medical established a legitimate,
nondiscriminatory reason for termination because Schaffron effectively admitted in her
deposition that she violated the medication policies.
                                       DISCUSSION
                                              I
                 Schaffron’s Claimed Refusal to Engage in Overbilling
       In an argument titled, “Admissible Evidence #10,” Schaffron seems to assert there
is a triable issue of material fact as to whether her refusal to engage in overbilling was the
cause of the retaliatory termination.1 Schaffron’s legal argument is undeveloped except




1        California Rules of Court, rule 8.204(a)(1)(B) requires that “[e]ach brief must: [¶]
. . . [¶] . . . [s]tate each point under a separate heading or subheading summarizing the
point, and support each point by argument and, if possible, by citation of authority.”
Schaffron’s nondescriptive headings for the arguments in her opening brief give no
indication of the cause of action addressed or the legal basis for relief. Consequently, we
would be justified in deeming her arguments forfeited on this basis alone. (Opdyk v.
California Horse Racing Bd. (1995) 34 Cal.App.4th 1826, 1830.)

                                              4
for the conclusory assertion the facts “do not support the trial court’s summary judgment
order so that it should be reversed.” Schaffron’s contention cites no legal authority.
       “To demonstrate error, appellant must present meaningful legal analysis supported
by citations to authority and citations to facts in the record that support the claim of error.
(City of Lincoln v. Barringer (2002) 102 Cal.App.4th 1211, 1239, fn. 16; In re Marriage
of Nichols (1994) 27 Cal.App.4th 661, 672-673, fn. 3.) When a point is asserted without
argument and authority for the proposition, ‘it is deemed to be without foundation and
requires no discussion by the reviewing court.’ (Atchley v. City of Fresno [(1984)] 151
Cal.App.3d [635,] 647; accord, Berger v. Godden [(1985)] 163 Cal.App.3d [1113,] 1117
[‘failure of appellant to advance any pertinent or intelligible legal argument . . .
constitute[s] an abandonment of the [claim of error’].)” (In re S.C. (2006) 138
Cal.App.4th 396, 408.) Here, Schaffron’s legally unsupported and conclusory argument
forfeits the issue for review.
       In any event, Schaffron cannot succeed in a claim that her termination was in
retaliation for refusal to engage in overbilling. Schaffron testified in her deposition that
she did not know how much patients were billed for services and that she did not inquire
about billing rates:
       “Q. You wouldn’t know if [L.D.] had any out-of-pocket expenses associated with
his stay at Sutter the night you were there?
       “A. [Schaffron]: Correct. No, I would not know.
       “Q. It could [be] no out-of-pocket expenses; it could be some out-of-pocket
expenses; you just wouldn’t know?
       “A. Correct, I would not know.
       “Q. Have you ever had those kind[s] of discussions with a patient?
       “A. No. I mean, occasionally they have asked how much is this going to cost me.
And I honestly don’t know.”



                                               5
       During her deposition, Schaffron testified she did not believe she had any claim
for termination in retaliation for refusal to engage in overbilling:
       “Q. I guess what I’m trying to ask you is do you think -– forget what Sutter told
you. Do you think you were terminated because of your efforts to be cost effective?
       “A. [Schaffron]: No.”
       Schaffron also testified she did not believe Sutter’s policies “hindered [her] ability
to provide appropriate care for L.D.”
       Schaffron’s deposition testimony stood in stark contrast to a declaration she filed
later in which she asserted she “knows that she was terminated for her efforts to take care
of L.D. with a plan of care that saved him money and made him comfortable.” Sutter
objected to the declaration because it conflicted with her deposition testimony that she
did not know for what L.D. was being billed, took no steps to find out, and did not think
she had a claim for refusing to engage in overbilling. The trial court sustained Sutter’s
objection, explaining that “[p]ursuant to D’Amico v. Board of Medical Examiners (1974)
11 Cal.3d 1, 21, plaintiff cannot establish a triable issue of material fact by submitting a
declaration which contradicts an earlier admission in written discovery or deposition.”
       Relying on our decision in Scalf v. D.B. Log Homes, Inc. (2005) 128 Cal.App.4th
1510 (Scalf), Schaffron asserts the trial court erred in applying D’Amico v. Board of
Medical Examiners (1974) 11 Cal.3d 1 at page 21 to conclude her declaration failed to
create a triable issue of material fact. In Scalf this court recognized that “[w]hile the
D’Amico rule permits a trial court to disregard declarations by a party which contradict
his or her own discovery responses (absent a reasonable explanation for the discrepancy),
it does not countenance ignoring other credible evidence that contradicts or explains that
party’s answers or otherwise demonstrates there are genuine issues of factual dispute.”
(Scalf, at pp. 1524-1525.) However, Scalf also reiterated the rule that a trial court
properly accepts “credible [discovery] admissions [when they are] contradicted only by
self-serving declarations of a party.” (Id. at p. 1521.) “In a nutshell, the rule bars a party

                                              6
opposing summary judgment from filing a declaration that purports to impeach his or her
own prior sworn testimony.” (Id. at pp. 1521-1522.)
       Here, the only evidence offered by Schaffron to contradict her deposition
testimony regarding overbilling was her own declaration. Consequently, Scalf, supra,
128 Cal.App.4th 1510 supports the trial court’s sustaining of the objection to Schaffron’s
self-serving declaration as an attempt to create a triable issue of material fact. In the
absence of a triable issue of fact for the claim of retaliatory firing for refusing to engage
in overbilling, the trial court properly granted summary judgment.
                                              II
       Whether Schaffron Engaged in the Protected Activity of Patient Advocacy
       In an argument titled, “Admissible Evidence ## 15, 16, 18, & 22,” Schaffron
argues the trial court should have determined her termination was against public policy
because Sutter Medical retaliated against her for her patient advocacy. To this end,
Schaffron contends Khajavi, supra, 84 Cal.App.4th 32 holds healthcare professionals
cannot be terminated for their attempts to advocate for medically appropriate healthcare.
Thus, Schaffron urges us to conclude the trial court erroneously dismissed her cause of
action for wrongful termination. However, Schaffron does not address the second basis
for the trial court’s dismissal of her wrongful termination cause of action, namely that
Schaffron introduced no evidence the termination was in retaliation for her patient
advocacy.
       On appeal, the trial court’s decision is presumed to be correct. (In re Marriage of
Arceneaux (1990) 51 Cal.3d 1130, 1133.) Appellant has the burden to demonstrate error.
(Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) And, issues not raised in an
appellant’s opening brief are deemed abandoned. (Reyes v. Kosha (1998) 65 Cal.App.4th
451, 466.)
       Here, Schaffron does not address the trial court’s finding that she did not introduce
any evidence Sutter Medical terminated her for her patient advocacy. Even if she were

                                              7
correct that her advocacy on behalf of the overdosed patient constituted protected
activity, we would nonetheless be compelled to affirm because there is a separate,
presumptively correct basis for the trial court’s dismissal of the wrongful termination
cause of action. Accordingly, we reject Schaffron’s contention for lack of prejudice
because a single valid basis for the trial court’s decision suffices to affirm the dismissal
of her wrongful termination cause of action. (Salazar v. Southern Cal. Gas Co. (1997) 54
Cal.App.4th 1370, 1376; Waller v. TJD, Inc. (1993) 12 Cal.App.4th 830, 833.)
                                              III

Whether the Credibility Contest between Schaffron and Her Manager Created Triable
                               Issues of Material Fact
       In an argument titled, “Admissible Evidence # 28,” Schaffron appears to contend a
credibility contest between a hospital manager and Schaffron requires trial. For this
argument, Schaffron does not include a single citation to the appellate record or any legal
authority. For lack of citation to the record, we deem her argument to be forfeited. (Cal.
Rules of Court, rule 8.204(a)(1)(C); Miller v. Superior Court (2002) 101 Cal.App.4th
728, 743 (Miller) [failure to cite to the record waives the claim of error].) The argument
is also forfeited for lack of any citation to legal authority. (In re S.C., supra, 138
Cal.App.4th at p. 408; Atchley v. City of Fresno (1984) 151 Cal.App.3d 635, 647.)
                                              IV

      Whether Sutter Medical Presented Sufficient Evidence to Negate Claims of
                       Defamation and Breach of Contract
       In an argument titled, “Admissible Evidence # 37,” Schaffron appears to contend
Sutter Medical presented insufficient evidence to negate her claims of defamation and
breach of contract. As with the preceding argument, Schaffron includes no citation to the
appellate record or any legal authority. We deem the argument to be forfeited. (Miller,
supra, 101 Cal.App.4th at p. 743; In re S.C., supra, 138 Cal.App.4th at p. 408.)




                                               8
                                     DISPOSITION
       The judgment is affirmed. Sutter Medical Center, Sacramento, shall recover its
costs on appeal. (Cal. Rules of Court, rule 8.278(a)(1) & (2).)



                                                       HOCH       , J.



We concur:



      HULL        , Acting P. J.



     DUARTE       , J.




                                             9